Title: To John Adams from Mathew Carey, 5 July 1813
From: Carey, Mathew
To: Adams, John



Hon John Adams, Esqr.Sir
Philada. July 5, 1813


Your favour of the 29th. ult. which I recd yesterday, distressed me. I cannot, however, allow myself to believe for a single moment that you anticipated such a consequence.
It appears to imply that for the sake of disposing of a few more copies of the Naval History, I had departed from your instructions; & sent states that instead of one per every mail, I had sent two or three. Were I capable of such conduct, I should be wholly unworthy of your kindness, & of that confidence of my fellow citizens, which (absit invidia verbo) I trust a well–spent life has acquired me.
I shall clear up the affair to your present conviction.
On the 9th. of June you directed me to send one copy by every mail. You had then recd. 4. I recd your favour of the 9th. on the 13th.—Our mails for the Eastward are made up seven times a week. Twenty  one two days elapsed yesterday, since the receipt of your order—& of course by strict compliance with it, I ought to have sent as many copies, inclusive of the first one, But I have sent all together only 21. I ceased sending about the 1st. of this month.
Were I capable of the sordid meanness of taking advantage of your public spirit & zeal for the naval glory of our Country, which, thank heaven, I wd have scorned in the days of my utmost poverty & distress, in this instance there is not the shadow of a temptation. I have but seven copies of the work left. And I shall probably lose the sale of two or three hundred copies before I can possibly have a new Edition out. Further, I sold to a Bookseller here 150 copies at Six months credit—& lately purchased back all he had left for cash—A part of those you recd. were actually of the number of those thus purchased. I made a similar sale to a Bookseller in New York—& tried to procure some of them from him—but could not.
Be assured, sir, I feel not a little humbled at sinking myself to this explanation. There are few men to whom I should condescend to enter into it. And I trust that to no man to whom I am thoroughly known wd. it be necessary.
With views far beyond those of pecuniary advantage, I employed Mr Clarke to write this work. I hoped to lay a permanent foundation for a complete & satisfactory history of the United States’ navy, which had been so little attended to. I anticipated that the Country wd. in such a work make a very respectable appearance. My anticipations have been very considerably exceeded. And if I had never done any thing else, & should never in future, I shall have the  gratification to think I have not lived in vain.
So zealous do I feel on this subject, that if leisure permits, I shall probably print a handsome 8vo. Edition, with six, or eight, or ten Engravings, if I do not make a six pence profit by it.
Accept my acknowledgments for Your kindness, & believe me, very respectfully, / Your obt hble. Servt.

Mathew Carey